Citation Nr: 0331964	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hydronephrosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from October 
1946 to March 1948.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the St. Petersburg, Florida Regional Office (RO) of 
the Department of Veterans Affairs (VA) in June 2001.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

While this case was in appellate status, the Court clarified 
the scope of the duty to assist provisions contained in the 
Veterans Claims Assistance Act of 2000 (VCAA) that was 
enacted on November 9, 2000.  In particular, the Court has 
found that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant underwent a VA medical examination in May 2001.  
The report from that examination contains responses to 
questions that are not in evidence.  In addition, the reports 
of the IVP testing and tomograms conducted in conjunction 
with the examination are not of record.  

The appellant was sent a letter in January 2001 that informed 
him of the evidence needed to substantiate a claim for 
service connection; there was no information as to what 
evidence would be needed to sustain his increased rating 
claim.  That letter also notified the appellant that he had 
60 days in which to submit additional evidence.  In his 
Notice of Disagreement (NOD) submitted in July 2001, the 
appellant stated that he would supply additional medical 
evidence supporting his claim; no follow-up to that statement 
occurred.  In the VA Form 9 submitted in February 2002, the 
appellant indicated that kidney surgery he underwent at a VA 
facility in Massachusetts had aggravated his disability; no 
further details were provided or requested.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370 (2002).


3.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any pertinent medical treatment 
records that are not on file.  If so, an 
attempt to obtain the records should be 
undertaken.  To the extent that there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.

4.  The RO should obtain copies of the 
IVP and tomogram reports referred to in 
the report of the May 2001 VA 
examination, and a copy of the examiner's 
worksheet or other document indicating 
the questions being answered in the 
examination report currently of record.  
These documents should be associated with 
the claims file.

5.  If any of the documents in paragraph 
4 above are unavailable, the RO should 
schedule the appellant for a VA medical 
examination to determine the nature, 
severity and extent of his current 
hydronephrosis.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims file should be provided to the 
examiner for review in conjunction with 
the examination.

6.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time is to be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


